Citation Nr: 1242748	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable evaluation for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at local RO hearing in July 2009.  

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of entitlement to an initial compensable evaluation for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will inform the appellant if any further action is required on his part.  


FINDINGS OF FACT

1.  Hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence of record weighs against a finding that the currently existing bilateral hearing loss is related to the Veteran's active duty service.

2.  The preponderance of the probative evidence of record weighs against a finding that the currently existing tinnitus is related to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).

2.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  

In this case, the discussion in a November 2006 VCAA letter has informed the appellant of the information and evidence necessary to warrant entitlement to service connection for bilateral hearing loss and tinnitus, and the distribution of duties in obtaining that evidence.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post service private and VA treatment records, a VA examination report, and hearing testimony. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 5000, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

"[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's service treatment records are silent as to complaints of, diagnosis of or treatment for hearing loss and tinnitus.  Furthermore, hearing loss for VA purposes was not demonstrated at any time during active duty.  The Veteran's hearing was within normal limits at entrance examination conducted in September 1963, although a puretone threshold of 25 decibels was noted at 4000 Hertz in the right ear.  At separation examination in August 1966, hearing was within normal limits in both ears.  At that time, the Veteran denied having or ever having had ear, nose or throat trouble and also denied having or ever having had hearing loss on a Report of Medical History.  

There is a long gap of more than 30 years between the time of the Veteran's discharge and the first medical evidence regarding hearing loss and tinnitus.  The first evidence of complaints regarding hearing loss and tinnitus is dated in 2004.  In January 2004, the Veteran informed a private clinician that he had a several year history of constant tinnitus and decreased hearing bilaterally.  He had a history of noise exposure.  Audiometric testing was conducted.  The impression was that the Veteran had significant sensorineural hearing loss bilaterally.  

In February 2005, the Veteran complained, in part, of his ears ringing bilaterally.  There were no complaints regarding hearing loss.  

In September 2006, the Veteran informed a clinician that he had had hearing 
loss bilaterally for twenty to thirty years and also long standing constant stable tinnitus.  He reported military noise exposure due to heavy artillery and weapons.  Audiometric testing was referenced as revealing slightly asymmetric high frequency sensorineural hearing loss left greater than right.  

A private clinical record dated in November 2006 indicates that a review of the systems was found to be negative for tinnitus and hearing loss.  

On the authorized VA audiological examination conducted in August 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
55
80
95
LEFT
5
20
55
85
95

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 84 percent in the left ear.  The Veteran informed the examiner that he had a gradual progression in bilateral hearing loss and progression in bilateral tinnitus since his combat service in Vietnam in 1966.  The tinnitus was symmetric and showed a gradual progression since being an occasional occurrence bilaterally at onset in 1966 until it became constant and loud ten to fifteen years prior.  The Veteran reported that he did not wear ear protection even when firing for annual weapons qualification examinations.  The Veteran attributed his hearing loss to his sleeping quarters being between a tank division which fired artillery 24 hours per day and a helicopter unit.  He denied occupational exposure to hazardous noise and reported that he had not engaged in hunting since he served in Vietnam.  The diagnosis was that the test results were essentially symmetric, within normal limits in the region of 500-1000 Hertz, with moderate loss at 2000 Hertz sloping bilaterally to severe to profound levels in the region of 3000-4000 Hertz.  

The examiner opined that the Veteran's hearing loss and tinnitus were not linked to his active duty service.  The examiner's review of the military records revealed that military hearing tests demonstrated hearing within normal limits bilaterally with no clinically significant decrease in sensitivity noted in comparison of the Veteran's separation physical in 1966 to his entrance physical in 1963.  The examiner observed that no claims of hearing loss or tinnitus were made at the time of the Veteran's separation and that the first evidence of audiometric testing showing hearing loss is a letter written by a private audiologist in 2004.  The examiner further observed that the results obtained at the time of the VA examination in 2006 were similar to those described in 2004.  The examiner found, therefore, that it was less likely as not that the Veteran's current hearing loss and tinnitus resulted from military acoustic trauma.  

A June 2008 VA clinical record indicated the Veteran reported a noticeable decrease in hearing and long standing tinnitus since his last examinations in September 2006 and August 2007.  Audiological testing was conducted.  It was determined that there were no significant changes in pure tone sensitivity for the Veteran's slightly asymmetric hearing loss.  The Veteran was counseled regarding the results which were considered consistent with case history and aging.  Overall, hearing appeared stable.  

While there is competent evidence of post-service of hearing loss disability for VA purposes and tinnitus, none of the post-service medical evidence includes a probative opinion linking any currently existing hearing loss and tinnitus to the Veteran's active duty service.  

The only evidence of record which links currently existing hearing loss and tinnitus to the Veteran's active duty service is the Veteran's own allegations and testimony.  The Veteran testified in July 2009 that, when he left Vietnam, he had ringing in his ears.  He reported that his base camp in Vietnam was right behind some howitzers which fired all the time.  He also testified that he had had hearing loss and tinnitus all his life.  While in Vietnam, he fired weapons without hearing protection.  

Although the Veteran is competent to state that he experienced episodes of hearing loss in service, the Board accords more weight to the audiological testing conducted during service as to the presence of hearing loss at that time.  Additionally, while he contends that his hearing loss and tinnitus are related to noise exposure during his military service, there is no indication that the Veteran has specialized training in diagnosing audiological disorders or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis of sensorineural hearing loss requires medical testing to identify, and hearing loss and tinnitus can have many different causes, thereby requiring medical expertise to determine the etiology.  Moreover, whether the hearing loss and tinnitus symptoms the Veteran reportedly experienced in service or following service are in any way related to his current disability is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Board finds the medical evidence of record to be of significantly greater probative value than the Veteran's lay contentions concerning the existence of hearing loss during service and concerning the relationship between the Veteran's military service and his current hearing loss and tinnitus.

With regard to tinnitus, the Veteran is competent to testify as to the observable aspects of tinnitus.  As tinnitus is a diagnosis based on purely subjective complaints, the Board may accept his statements in this regard.  Indeed, in Barr v. Nicholson, 21 Vet. App. 303, 305 (2007), the Court held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Id.  

Competency and credibility are two different determinations which must be made in assessing the probative value of the Veteran's statements.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing competency from weight and credibility and noting that only competency involves a question of admissibility); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.  See State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by witness' "inconsistent affidavits" and "expressed recognition of the difficulties of remembering specific dates of events that happened . . . long ago"); Mings v. Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) (impeachment by testimony which was inconsistent with prior written statements).  

The Board finds reason to place reduced probative value on the Veteran's self-reported medical history based on conflicting evidence which affects the Veteran's credibility.  The Board notes the Veteran denied having or ever having had problems with his ears while on active duty.  The Board believes that, if the Veteran had noticed decreased audio acuity and/or tinnitus or ringing in the ears during active duty, he would have reported this on the Report of Medical History he completed at the time of his separation examination.  The Veteran's past actions during active duty undercut the current allegations of continuous hearing loss and tinnitus symptomatology from the time of discharge to the present.  Not only may the Veteran's memory be faulty with the passage of time, but self interest may play a role in the more recent statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board 
can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (personal interest may affect the credibility of testimony).

The fact that the Board has placed reduced probative value on the Veteran's self-reported medical history is further supported by the earliest clinical record which addresses hearing loss, the January 2004 record.  At that time, the Veteran only reported a several year history of constant tinnitus and decreased hearing bilaterally.  It was not until September 2006, that any clinical record included a reference to the Veteran having very long standing hearing loss and tinnitus, and even then the time frame given places the onset years after discharge from service.  This statement was just one month prior to the submission of the current claims.  It is not apparent to the Board why the Veteran would provide two almost totally opposite reports of hearing loss and tinnitus history in 2004 and 2006 other than the 2006 history was changed in anticipation of the submission of the claims for compensation.  The history provided in 2004 is supported by the Veteran's prior statements made during active duty and the very long time between discharge and the submission of the current claims.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

The Veteran has also submitted treatise evidence regarding hearing loss and military service.  However, such articles are general in nature and do not address the facts specific to the Veteran's case.  Accordingly, they are of little probative value.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  They do not outweigh the probative value of the opinion by the August 2007 VA examiner.  

In this regard, the Board finds that significant probative weight should be accorded the report of the August 2007 VA examination.  The examiner had access and reviewed all the evidence in the claims file including the service treatment records.  The examiner provided a diagnosis of hearing loss and tinnitus and then provided a rationale for why he found that the hearing loss and tinnitus were not linked to active duty.  The opinion was supported by citations to pertinent evidence in the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The Board finds this competent, probative evidence weighs against the Veteran's claims for service connection for tinnitus and hearing loss.  

After reviewing the totality of the relevant evidence, the Board concludes that the preponderance of such evidence is against entitlement to service connection for hearing loss and tinnitus.  Although the Veteran now contends that he has had hearing loss and tinnitus since service, the Board has found such allegation lacks credibility and is less probative than the findings in the service treatment records and the opinion of the VA examiner.  Accordingly, the claims for service connection for hearing loss and tinnitus are denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


REMAND

At the time of a July 2009 RO hearing, according to the Veteran's representative, the Veteran was receiving treatment for sinusitis at the VA medical facility located in Augusta.  The most recent VA medical records associated with the claims file are dated in August 2009.  In a November 2012 statement, the Veteran's representative noted that there are current VA medical records which pertain to complaints of and treatment for sinusitis.  Thus, it appears that there are outstanding pertinent VA medical records.  Attempts must be made to obtain all pertinent outstanding medical records for the sinusitis claim.  38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Moreover, the Board notes that the last VA examination for sinusitis occurred in May 2007 and the Veteran's representative has alleged this medical evidence is stale.  The mere passage of time since a VA examination does not, in and of itself, warrant additional development.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  However, in light of the fact that it has been five years since the last VA examination and the Veteran's representative's allegations which are construed as indicating that there may have been an increase in the symptomatology associated with the service-connected sinusitis, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, would aid in properly evaluating the service-connected sinusitis.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for sinusitis.  After securing the necessary release, the RO/AMC should request any relevant records identified.  In addition, request relevant VA treatment records dating since August 2009 from the Augusta VA Medical Center and associated clinics.  If any records requested cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, the RO/AM should schedule a VA sinus examination to ascertain the current nature and severity of the Veteran's service connected sinusitis.  The claims file must be reviewed by the examiner in conjunction with the examination.  All symptomatology relating to the Veteran's sinusitis as well as the examination findings should be reported.  

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter the claim should be returned to the Board if in order.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


